ATTORNEY GRIEVANCE COMMISSION                        *       IN THE
OF MARYLAND                                          *       COURT OF APPEALS
                                                     *       OF MARYLAND
       Petitioner
                                                      •      Misc. Docket AG
V.                                                    •      No. 0045
                                                      •      September Term, 2015
AVROHOM REUVEN POUPKO
                                                      •      In the Circuit Court
       Respondent                                     •      for Baltimore City
                                                      •      Case No. 24-C-15-005416

                    *********************************************
ATTORNEY GRIEVANCE COMMISSION                         •      IN THE
OF MARYLAND                                           •      COURT OF APPEALS
                                                      •      OF MARYLAND
       Petitioner
                                                      •      Misc. Docket AG
v.                                                    •      No. 0001
                                                      •      September Term, 2016
AVROHOM REUVEN POUPKO
                                                             In the Circuit Court
       Respondent                                     •      for Baltimore City
                                                      •      Case No. 24-C-16-001751

                     *********************************************

                                             ORDER

       Upon consideration of the Joint Petition for Disbarment by Consent filed herein pursuant

to Maryland Rule 19-736, in which Respondent admits he committed professional misconduct in

violation of Rules 1.1, 1.2, 1.3, 1.4, 1.15(a) and (d), 8.1(b), 8.4(a) and (d), of the Maryland

Lawyers' Rules of Professional Conduct, which were the rules in effect at the time of this

misconduct, it is this 16thday of      August      ,2016,

       ORDERED, that Respondent, Avrohom Reuven Poupko, be and he is hereby disbarred

from the practice of law in the State of Maryland; and it is further

       ORDERED, that the Clerk of this Court shall strike the name of Avrohom Reuven Poupko

from the register of attorneys in the Court, notify Respondent in accordance with Maryland Rule
                                                                                              1
19-742(a), and issue notice of such action in accordance with Maryland Rule 19-761(b).


                                                   /s/ Clayton Greene Jr.
                                                   Senior Judge




                                                                                         2